Citation Nr: 0808235	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  02-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.

3.  Entitlement to service connection for disabilities of 
both hips, both feet, and the low back, claimed as secondary 
to service-connected chondromalacia of the knees.

4.  Entitlement to service connection for a hyperextended 
mandibular joint.  

5.  Entitlement to service connection for amalgam tattoo of 
the right mandibular gingival.

6.  Entitlement to service connection for a skin disorder, 
claimed as impetigo.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A motion to advance this case on the Board's docket was 
granted by the Board in September 2002 for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The case was previously before the Board on numerous 
occasions, most recently in March 2006, when it was remanded 
for examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In letters dated May 2006, prior to the promulgation of a 
decision in the appeal, the appellant requested that the 
appeals for service connection for amalgam tattoo of the 
right mandibular gingival and a skin disorder be withdrawn.

2.  There is no evidence of any disability of the hips, feet, 
low back, or the mandibular joint during service.  

3.  There is no medical evidence of any current mandibular 
joint disability.  

4.  There is no medical evidence linking any current 
disability of the hips, feet, or low back to the veteran's 
active military service or to any service-connected 
disability.  

5.  The veteran's service-connected chondromalacia of the 
left knee is manifested by:  full extension to 0 degrees, 
flexion to 140 degrees, and tenderness to palpation.  There 
is no evidence of ankylosis, subluxation, or lateral 
instability.  

6.  The veteran's service-connected chondromalacia of the 
right knee is manifested by:  full extension to 0 degrees, 
flexion to 130 degrees, and tenderness to palpation.  There 
is no evidence of ankylosis, subluxation, or lateral 
instability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of service connection for 
amalgam tattoo of the right mandibular gingival and a skin 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Disabilities of both hips, both feet, and the low back 
were not incurred in, or aggravated by, active military 
service, and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  A claimed mandibular joint disability was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2007).  

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5256, 5257, 5260, 
5261 (2007).

5.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5256, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In two letters 
dated May 2006, the appellant withdrew his appeals for 
service connection for amalgam tattoo of the right mandibular 
gingival and a skin disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals with respect to these 
issue and they are dismissed.

II.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of letters 
to the appellant dated May 2001, May 2004, September 2004, 
and October 2004 that fully addressed all four notice 
elements.  The May 2001 letter was sent prior to the initial 
AOJ decision in this matter.  Together, these letters 
informed the appellant of the evidence that was required to 
substantiate the claims for service connection and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided in an August 2006 letter, and the 
case was readjudicated in an October 2007 Supplemental 
Statement of the Case.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

This specific notice has not been provided to the veteran in 
a letter.  However, the veteran has actual knowledge of the 
rating criteria.  He has provided extensive documentation 
concerning the extent of disability and his accredited 
representative has presented arguments which referenced the 
rating criteria and provided specific arguments with respect 
thereto.  Moreover, the veteran is reasonably expected to 
understand what is required to substantiate his claim as the 
RO has corresponded with him numerous times over th course of 
his appeal through letters, decisions and statements of the 
case as well as supplemental statements of the case.  It is 
also noted that the veteran has been provided ample 
opportunity to submit evidence to support his claim for an 
increased rating, and he has been accorded a recent VA 
Compensation and Pension examination.  

With respect to the claims for service connection, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran had an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, VA 
examinations were accorded to the veteran in May 2001, as 
well as in September and October 2006.  Additionally, VA 
treatment records have been obtained.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private and VA medical 
treatment records.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for service 
connection and increased disability ratings.  



III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
disabilities of both hips, both feet, and the low back.  He 
specifically claims that he has current disabilities which 
are caused by his service-connected bilateral chondromalacia 
of the knees.  Review of the veteran's service medical 
records does not reveal any complaints of, or injury to, the 
veteran's hips, feet, or spine.  All of these systems were 
noted to be normal on separation examination.  There is some 
post-service medical evidence which reveals that the veteran 
has sought treatment for complaints of low back pain, but no 
definite diagnosis was given.  

In October 2006, a VA orthopedic examination of the veteran 
was conducted.  The veteran reported having foot, hip and low 
back pain.  However, physical examination and x-ray 
examination revealed essentially normal findings.  The 
examiner's medical opinion was that it would be mere 
speculation to indicate that any current disability of the 
feet, hips, or back was related to the service-connected knee 
disability.  

The preponderance of the evidence is against the veteran's 
claim for service connection for disabilities of both hips, 
both feet, and the low back.  There is no evidence that the 
veteran had any injury or disability of the feet, hips or low 
back during service.  There is no medical evidence of record 
which links any of these current disabilities, if they do 
indeed exist, to the veteran's active military service or to 
his service-connected knee disability.  Accordingly, the 
claim for service connection must be denied.  

The veteran also claims service connection for a 
hyperextended mandibular joint.  At a 2006 VA dental 
examination the veteran reported that he had "too much slop 
in his jaw joints after having his wisdom teeth removed" 
during service.  Examination revealed adequate range of 
motion, with no current hyperextension or laxity of the 
temporomandibular joints.  

The preponderance of the evidence is against the veteran's 
claim for a hyperextended mandibular joint.  Simply put, a 
recent VA examination reveals that the veteran's 
temporomandibular joints are normal.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection must be denied. 



IV.  Increased Disability Ratings


Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Veterans Court 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran claims entitlement to a disability rating in 
excess of 10 percent for his service-connected chondromalacia 
of both the left and right knees.  While the record contains 
a large volume of private and medical treatment records, 
there are few, if any, records showing recent complaints of, 
or treatment for, symptoms related to the knees.  

The veteran filed his claim for increased ratings for his 
knee disabilities in May 2001.  Later that same month a VA 
examination of the veteran was conducted.  The examiner noted 
the veteran's history of chondromalacia of both the left and 
right knees and of knee surgery in 1984.  The veteran would 
not allow the examiner to touch him.  However, range of 
motion revealed full range of motion of both knees with 
extension to 0 degrees and flexion to 145 degrees, 
bilaterally.  The veteran reported pain beginning on 45 
degrees of flexion.  There was no evidence or swelling or 
instability of the knees.  X-ray examination of both knees 
revealed normal findings.  

An August 2006 statement from Dr. Tappan, M.D., states that 
he saw the veteran for his knees in January 2006.  His 
impression was a chronic condition involving bilateral 
patello-femoral syndrome.  There was some very mild arthritis 
seen on x-rays of the right knee.  

In October 2006, the most recent VA examination of the 
veteran was conducted.  Range of motion testing of the knees 
revealed full extension to 0 degrees, bilaterally; flexion to 
140 degrees on the left; and flexion to 130 degrees on the 
right.  There was tenderness to palpation of both knees.  
However, there was no evidence of ankylosis, subluxation, or 
lateral instability of either knee.  The examiner 
specifically noted that there was no pain on repetitive 
motion.  X-ray examination of both knees revealed normal 
findings.  

The medical evidence of record reveals that the veteran has 
some slight limitation of motion of the right knee.  While 
his extension of both knees is normal to a range of 0 
degrees, his flexion is limited to 130 degrees in the right 
knee when 140 is the norm.  See, 38 C.F.R. § 4.71, Plate II 
(2007).  

The veteran's service-connected chondromalacia of the knees 
is rated as 10 percent disabling for each knee under 
Diagnostic Code 5257 which contemplates recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating 
contemplates slight impairment. A 20 percent rating is 
warranted for moderate impairment. Finally, a 30 percent 
rating, the highest disability rating assignable under this 
Diagnostic Code, contemplates severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  However, the most recent 
VA examination report indicates that there is no subluxation 
or instability of either knee.  Accordingly, the criteria for 
the assignment of a disability rating in excess of 10 percent 
for either knee have not been met.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for either of 
the veteran's service-connected knee disabilities.  
Disability ratings in excess of 10 percent for knee 
disabilities are assignable under several Diagnostic Codes.  
Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  However, there 
is no medical evidence of record showing that the veteran has 
ankylosis of the knee, so assignment of a disability rating 
in excess of 10 percent under this Diagnostic Code is not 
warranted.

Disability ratings in excess of 10 percent may also be 
assigned for limitation of extension of the leg (knee) as 
rated under Diagnostic Code 5261.  A 10 percent rating 
contemplates extension limited to 10 degrees. A 20 percent 
disability rating contemplates limitation of extension to 15 
degrees. A 30 percent rating is warranted for limitation of 
extension to 20 degrees. A 40 percent rating contemplates 
limitation of extension to 30 degrees. A 50 percent rating, 
the highest rating assignable, contemplates limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007).  As noted above, the normal range of motion of 
the knee is extension to 0 degrees and flexion is to 140 
degrees. 38 C.F.R. § 4.71, Plate II.  The preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for the either knee disability under this 
Diagnostic Code because the evidence of record reveals that 
the veteran has normal extension of both knees to 0 degrees 
with little, if any, limitation resulting from pain on motion 
of extension.

Disability ratings in excess of 10 percent may also be 
assigned for limitation of flexion of the leg (knee) as rated 
under Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent disability 
rating contemplates flexion limited to 30 degrees.  A 30 
percent rating is warranted for  flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
There is no evidence of any limitation of flexion of either 
knee which would warrant the assignment of a disability 
rating in excess of 10 percent for either knee, even taking 
into account the pain on motion experienced by the veteran 
during the May 2001 examination.  

The Board has considered whether a separate evaluation is 
warranted for arthritis of the right knee.  However, Dr. 
Tappan's finding of some very mild arthritis is outweighed by 
the VA examination report of January 2006 which indicated 
that x-ray results of the knee were normal.  VA's examination 
report is entitled to greater probative weight because a 
comprehensive physical examination was conducted and detailed 
findings, including the x-ray results, are set forth in the 
report.  Accordingly, and since no competent evidence has 
linked arthritis to service or to a service-connected 
disability, a separate evaluation for arthritis is not 
warranted.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for  chondromalacia of 
both the right knee and the left knee.  The Board has 
considered the veteran's claims for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 
This has been accomplished in the present case.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating for the veteran's service-connected right knee 
disability based on instability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeals for service connection for amalgam tattoo of the 
right mandibular gingival and a skin disorder are dismissed.  

Service connection for disabilities of both hips, both feet, 
and the low back, is denied.  

Service connection for hyperextended mandibular joint is 
denied.

A disability rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

A disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


